Name: 80/102/EEC: Commission Decision of 19 December 1979 amending Decision 78/675/EEC on financial assistance from the Community in making good losses incurred following the outbreak of African swine fever in Sardinia
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-05

 Avis juridique important|31980D010280/102/EEC: Commission Decision of 19 December 1979 amending Decision 78/675/EEC on financial assistance from the Community in making good losses incurred following the outbreak of African swine fever in Sardinia Official Journal L 028 , 05/02/1980 P. 0012 - 0012 Greek special edition: Chapter 03 Volume 27 P. 0210 ****( 1 ) OJ NO L 26 , 31 . 1 . 1977 , P . 78 . ( 2 ) OJ NO L 227 , 18 . 8 . 1978 , P . 20 . ( 3 ) OJ NO L 17 , 24 . 1 . 1979 , P . 21 . COMMISSION DECISION OF 19 DECEMBER 1979 AMENDING DECISION 78/675/EEC ON FINANCIAL ASSISTANCE FROM THE COMMUNITY IN MAKING GOOD LOSSES INCURRED FOLLOWING THE OUTBREAK OF AFRICAN SWINE FEVER IN SARDINIA ( 80/102/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 77/97/EEC OF 21 DECEMBER 1976 ON THE FINANCING BY THE COMMUNITY OF CERTAIN EMERGENCY MEASURES IN THE FIELD OF ANIMAL HEALTH ( 1 ), AND IN PARTICULAR ARTICLE 1 ( 1 ) THEREOF , WHEREAS BY COMMISSION DECISION 78/675/EEC ( 2 ), THE COMMUNITY UNDERTOOK TO GIVE FINANCIAL ASSISTANCE TOWARDS MAKING GOOD THE DAMAGE CAUSED BY OUTBREAKS OF AFRICAN SWINE FEVER DETECTED IN SARDINIA UP TO 31 JULY 1978 ; WHEREAS THIS DATE WAS EXTENDED TO 31 DECEMBER 1978 BY COMMISSION DECISION 79/79/EEC ( 3 ); WHEREAS SINCE THIS DATE , DESPITE THE MEASURES TAKEN , SOME OUTBREAKS OF THE DISEASE HAVE STILL OCCURRED ; WHEREAS IT IS IN THE COMMUNITY ' S INTEREST TO GIVE FINANCIAL ASSISTANCE TOWARDS MAKING GOOD THE DAMAGE CAUSED BY OUTBREAKS OF AFRICAN SWINE FEVER DETECTED UP TO 31 JULY 1979 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 IN ARTICLE 1 OF DECISION 78/675/EEC , ' 31 DECEMBER 1978 ' IS HEREBY REPLACED BY ' 31 JULY 1979 ' . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 19 DECEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT